MDU RESOURCES GROUP, INC. SUPPLEMENTAL INCOME SECURITY PLAN (As Amended and Restated Effective as of November 12, 2009) TABLE OF CONTENTS Page INTRODUCTION 1 ARTICLE I – DEFINITIONS 1 ARTICLE II ELIGIBILITY 5 ARTICLE III SUPPLEMENTAL DEATH AND RETIREMENT BENEFITS 7 ARTICLE IV REPLACEMENT RETIREMENT BENEFITS 17 ARTICLE V DISABILITY BENEFITS 21 ARTICLE VI MISCELLANEOUS 21 ARTICLE VII ADDITIONAL AFFILIATE COMPANIES 30 APPENDIX A AND A-1 – SCHEDULE OF RETIREMENT AND SURVIVORS BENEFITS 32-33 APPENDIX B-1 AND B-2 – CURRENT PARTICIPANTS ELIGIBLE FOR ARTICLE IV BENEFITS 34 APPENDIX C – MDU RESOURCES GROUP, INC. SPECIFIED EMPLOYEE POLICY REGARDING COMPENSATION 35 INTRODUCTION The objective of the MDU Resources Group, Inc. Supplemental Income Security Plan (the "Plan") is to provide certain levels of death benefits and retirement income for a select group of management or highly compensated employees and their families. Eligibility for participation in this Plan shall be limited to management or highly compensated employees who are selected by the MDU Resources Group, Inc. ("Company") Board of Director’s Compensation Committee (“Compensation Committee”) upon recommendation of the Chief Executive Officer of the Company (“CEO”).This Plan became effective January 1, 1982, has been amended from time to time thereafter, and most recently has been amended and restated effective as of November 13, The Plan is intended to constitute an unfunded deferred compensation plan maintained by the Company primarily for the purpose of providing non-elective deferred compensation for a select group of management or highly compensated employees. ARTICLE I DEFINITIONS Unless a different meaning is plainly implied by the context, the following terms as used in this Plan shall have the following meanings: 1.1"Administrator" means the Compensation Committee or any other person to whom the Compensation Committee has delegated the authority to administer the Plan.The Vice President - Human Resources of the Company is initially delegated the authority to perform the administrative responsibilities required under the Plan. 1.2"Affiliated Company" means any current or future corporation which (a) is in a controlled group of corporations (within the meaning of Section 414(b) of the Code) of which the Company is a member and (b) has been approved by the Compensation Committee 1 upon recommendation of the Chief Executive Officer to adopt the Plan for the benefit of its Employees. 1.3"Beneficiary" means an individual or individuals, any entity or entities (including corporations, partnerships, estates, or trusts) that shall be entitled to receive benefits payable pursuant to the provisions of this Plan by virtue of a Participant's death; provided, however, that if more than one such person is designated as a Beneficiary hereunder, each such person's proportionate share of the death benefit hereunder must clearly be set forth in a written statement of the Participant received by and filed with the Administrator prior to the Participant's death.If such proportionate share for each Beneficiary is not set forth in the designation, each Beneficiary shall receive an equal share of the death benefits provided hereunder. 1.4"Company" means MDU Resources Group, Inc., and its successors, if any. 1.5"Effective Date" of the Plan means January 1, 1982. The Effective Date of this amendment and restatement of the Plan is November 12, 2009. 1.6"Eligible Retirement Date" means the First Eligible Retirement Date and the last day of each subsequent calendar month. 1.7"Employee" means each person actively employed by an Employer, as determined by such Employer in accordance with its practices and procedures. 1.8"Employer" means the Company and any Affiliated Company which shall adopt this Plan with respect to its Employees with the prior approval of the Company as set forth in Article 7 of the Plan. 1.9“ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 2 1.10"First Eligible Retirement Date" for a Participant means the last day of the month during which such Participant is both no longer actively employed by the Employer and has attained at least age 65.For a Key Employee whose employment ceases (for reasons other than death) within six months of becoming age 65 or any time thereafter, the First Eligible Retirement Date that applies to the Monthly Post-Jobs Act Benefit will be six months after the last day of the month during which such Key Employee is both no longer actively employed by the Employer and has attained at least age 65. 1.11“Frozen” in conjunction with the Pension Plan means that benefit accruals ceased for all participants in these plans as of December 31, 2009. 1.12“Key Employee” is a Participant determined to be a Specified Employee under the Company’s Specified Employee Policy Regarding Compensation which was previously adopted by the Company and is attached as Appendix C. 1.13"Limitation on Benefits" shall mean the statutory limitation on the maximum benefit that may be payable to participants under a Pension Plan due to the application of certain provisions contained in the Code. 1.14“Monthly Post-Jobs Act
